Citation Nr: 1422626	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  06-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas




THE ISSUES

1.  Entitlement to service connection for claimed depression, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed disability manifested by numbness and tingling of the shoulders.

3.  Entitlement to service connection for a claimed disability manifested by numbness and tingling of the hands.

4.  Entitlement to service connection for a claimed disability manifested by numbness and tingling of the feet. 






REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 and from January 1981 to January 1998.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2006 and April 2009 rating decisions of the RO.  

In August 2012, the Board granted service connection for residuals of a right foot injury and remanded the remaining issues for additional development.  

In a September 2013 decision, the Board denied service connection for arthritis of the left hip, right hip and right hand.  The remaining issues were again remanded for development.  

Additional evidence relevant to the depression issue was added to the record following the November 2013 Supplemental Statement of the Case.  Given the favorable decision to grant this issue, a remand is not needed for initial RO consideration.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have a separately diagnosed depressive disorder that is proximately due to or the result of service-connected PTSD.  

2.  The currently demonstrated numbness and tingling in the shoulders, hands, and feet is shown to be due to nonservice-connected diabetes mellitus and is not shown to be due to an event or incident of active service or to have been caused or aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by depression is proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).  

2.  The Veteran's disability manifested by numbness and tingling in the shoulders, hands, and feet is not due to disease or injury that was incurred in or aggravated by active service, nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2009 and August 2010, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of the information the claimant was responsible for providing and of the evidence VA would attempt to obtain.  These letters also provided notice as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the November 2013 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and private medical records.  

Information of record indicates that the Veteran was recently awarded disability benefits from the Social Security Administration (SSA).  The Board acknowledges that these records were not requested.  The Veteran, however, has not identified these records as relevant.  

Additionally, considering the decision to grant service connection for a depressive disorder and the evidence of record indicating that the remaining claimed disabilities are related to nonservice-connected disability, the Board does not find it necessary to remand for any available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Throughout the course of this appeal, the Veteran has been afforded numerous examinations to determine the nature and likely etiology of claimed disabilities.  

The Board acknowledges that the most recent examiner suggested that the Veteran should undergo a diabetes mellitus examination to determine whether this condition was service related.  A review of the record shows that service connection for diabetes mellitus was previously denied.  Under these circumstances, further examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310. 

Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

The Board has reviewed the extensive evidence in the virtual folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

The analysis will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).


Depressive disorder

In April 2009, the RO denied service connection for depression.  The Veteran disagreed and perfected this appeal.  

The Veteran is currently service-connected for PTSD with depression.  The RO has repeatedly indicated that the depression is a symptom of PTSD and is not a separate disorder for which service connection can be established.  

The Veteran underwent a VA examination in November 2012.  The claims folder was not available for review.  Diagnosis was PTSD.  The examiner opined that the Veteran's depression was a feature of the PTSD and was not a separate disorder unrelated to the PTSD.  

The Veteran underwent a VA PTSD review examination in May 2013.  Current diagnoses were listed as PTSD and depressive disorder, not otherwise specified.  The examiner noted that symptoms overlap for the diagnoses but that depression was secondary to PTSD.  

In September 2013, the Board remanded the issue for further opinion so that the evidence could be reconciled.  

In October 2013, the Veteran's electronic file was reviewed by the November 2012 examiner.  The examiner stated that there was no psychiatric evaluation report from May 2013.  

Based on review of the records, the examiner indicated that the Veteran's symptoms of depression were associated features of the PTSD and did not represent a separate diagnosis of major depressive disorder.  It was further noted that there was not a discrepancy between review examination diagnosis of PTSD with the descriptions in the ambulatory care or mental health notes.  

The Veteran most recently underwent a VA review PTSD examination in February 2014.  Diagnoses were listed as PTSD and depressive disorder, not otherwise specified.  It was noted that he was administered the BDI-II and obtained a score of 37, which was indicative of severe depression.  The examiner further stated that the diagnosis was a progression of the original diagnosis to include depressive disorder, not otherwise specified.  

On review, the claims file appears to contain conflicting information as to whether or not the Veteran meets the applicable diagnostic criteria for an Axis I depressive disorder.  The October 2013 addendum is not considered highly probative as it does not consider the May 2013 report, which clearly shows a separate diagnosis of depressive disorder.  A separate diagnosis was also shown in the February 2014 review examination.  

Based on this record, the Veteran is shown as likely as not to have a separately diagnosed depressive disorder that is proximately due to or the result of service-connected PTSD.  In resolving all reasonable doubt in the Veteran's favor, service connection is established.  See 38 C.F.R. §§ 3.102, 3.310.  

The Board observes that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).  Whether depressive disorder is rated separately from or as part of the already service-connected PTSD is a rating question that will not be addressed herein.  


Claimed numbness and tingling of the shoulders, hands and feet

In an April 2006 report of contact, the Veteran stated that he was not claiming service connection for numbness of the hands and feet, but was using the term to show symptoms of his other conditions.  

The Board observes that the Veteran is currently service-connected for multiple disabilities, to include left hand arthritis; left shoulder impingement syndrome; bilateral pes planus; left cubital tunnel syndrome with resultant left ulnar neuropathy; burn scars of the left hand; and residuals of a right foot injury involving the second metatarsal joint.  Service connection has been denied for impingement syndrome of the right shoulder and for diabetes mellitus.  

In January 2009, the Veteran submitted a claim of service connection for numbness and tingling in the shoulders, hands and feet.  In April 2009, the RO denied service connection for the claimed disorders.  The Veteran disagreed and perfected this appeal.  

A review of service treatment records shows that the Veteran was treated for complaints of feet and left shoulder pain on various occasions during service.  On examination for separation in November 1997, he reported limited motion and power in the left hand, arms and shoulder.  He also reported foot pain.  

As to the left shoulder, the examiner noted that he was run over by a Humvee in 1996.  His right foot had ached since 1976 when a wagon wheel ran over his foot.  The records are otherwise negative for any complaints or treatment related to chronic disability manifested by numbness and tingling of the shoulders, hands, or feet.  

A November 2005 VA hand and fingers examination included an impression of trauma to the left hand in 1996 from a motor vehicle accident with residual weakness of the left hand, moderate disability slight progress.  The examiner further stated that it was at least as likely as not that the left hand arthritis was related to the pain and weakness that was noted on his retirement examination.  

In an April 2007 VA examination, the Veteran reported injuring his left shoulder in a Humvee accident.  He complained of decreased strength and some numbness in the upper arm.  Neurologic findings were not noted on physical examination and diagnosis was left rotator cuff tear with impingement syndrome.  

VA medical records dated in January 2009 document the Veteran's complaints of chronic numbness and tingling in all four extremities (hands and feet) since greater than 3 years.  The physician stated that no prescription was indicated for the neuropathic signs and symptoms but would add Gabapentin if any burning pains were seen.  

A diagnosis of left shoulder impingement syndrome was confirmed on VA examination in September 2010. 

The Veteran underwent a VA foot examination in October 2010.  Diagnosis was right foot pes planus with reports of pain with no physical findings of any abnormality other than pes planus.  

The Veteran underwent VA examinations in March 2012.  On hand and fingers examination, diagnosis was that of chronic degenerative joint disease of the left hand residual of crush injury.  The Veteran reported that his left upper extremity was run over by a Humvee from the hand to the shoulder.  He reported pain in the left shoulder and chronic pain in the left hand with associated paresthesias over the dorsum of the joints of the fingers and into the ulnar left wrist.  

The March 2012 shoulder and arm examination included a diagnosis of chronic left shoulder impingement syndrome with secondary chronic tendonitis.  

The March 2012 peripheral nerves examination included a diagnosis of left cubital tunnel syndrome with resultant left ulnar neuropathy.  

The Veteran was seen for a VA EMG consult in October 2012.  He reported lower extremity pain and numbness.  He also reported hand pain without numbness and low back pain running up to his shoulder.  Nerve conduction studies showed (1) electrodiagnostic evidence of a mild left ulnar neuropathy at the elbow; and (2) electrodiagnostic evidence of a mild sensory polyneuropathy consistent with a diabetic polyneuropathy.  

In November 2012, a VA peripheral nerve examination was conducted.  The Veteran was diagnosed with diabetic peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran apparently reported to the examiner that he had no numbness or tingling of the shoulders.  

In November 2012, an examination pertaining to the hands was also conducted.  The Veteran was diagnosed with right hand degenerative joint disease, a left hand crush injury with degenerative changes, and bilateral polyneuropathy.  

The examiner also found that the service-connected ulnar neuritis/neuropathy of the left upper extremity contributed to the numbness/tingling in the left hand.  However, the Veteran also showed clinical signs of diabetic polyneuropathy of the hands.  

A foot examination was also conducted.  The Veteran was diagnosed with a crush injury to the right foot with residual pain, and neuropathy of the feet.  The examiner indicated that the numbness of the feet was not related to service.  Rather, the condition was attributed to diabetes mellitus.  

In October 2013, the VBMS folder was reviewed by a VA examiner.  As concerns the shoulders, the examiner stated that a careful review of previous examinations indicates that the Veteran did not have any complaints of numbness/tingling in the shoulder, and thus, there was no current disability of the shoulder that was manifested by the bilateral upper extremity complaints of numbness/tingling.  

The examiner discussed the already service-connected left shoulder impingement syndrome and left cubital tunnel syndrome and noted that the Veteran had a separate condition of numbness/tingling in the bilateral upper extremities which is attributed to a polyneuropathy more likely than not due to diabetes and not related to or a result of the left elbow cubital tunnel syndrome.  The examiner found no other shoulder disability that could be attributed to service.  

Regarding the hands, the examiner stated that the Veteran had two separate conditions related to polyneuropathy likely due to his diabetic disease and an ulnar neuropathy of the left upper extremity manifested by ulnar distribution symptoms.  His complaints related to the nondermatomal symptoms of the upper extremities including numbness/tingling and occasional pain were attributed to peripheral neuropathy due to diabetic disease.

The examiner also stated that it was clear that numbness and tingling in the left hand was a separate condition from the arthritis condition and separate from the ulnar neuritis/cubital tunnel syndrome.  He was of the opinion that the numbness and tingling in both hands represents manifestations of diabetic peripheral neuropathy.  The examiner found no evidence that the peripheral neuropathy was otherwise related to service or due to or aggravated by service-connected disabilities.  

As concerns the feet, the examiner stated that the complaints of numbness/tingling was a separate condition from the service-connected foot conditions and was likely a complication of diabetes mellitus.  The examiner found no evidence to link the numbness/tingling to service or service-connected disability, to include by way of aggravation.  

Further opinion was obtained in November 2013.  The examiner again discussed the absence of complaints of numbness/tingling in the shoulder, but went on to state that impingement syndrome causing these symptoms was not supported by the currently accepted, peer reviewed, credible and authoritative orthopedic literature.  Likewise, the literature did not support ulnar neuritis/cubital tunnel syndrome causing numbness to a shoulder.  There was no evidence to indicate that additional shoulder disability was related to service.  

As concerns the hands and feet, the examiner again stated that the complaints of numbness/tingling (diabetic peripheral neuropathy) were separate from currently service-connected conditions.  However, the peripheral neuropathy of the hands and the feet were not related to service or caused or aggravated by service-connected disability.  Rather, the conditions were a secondary result of diabetes.  

The Veteran is competent to report numbness and tingling in his shoulders, hands, and feet and the record shows peripheral neuropathy of the upper and lower extremities.  Accordingly, the Board finds evidence of current disability.  

Peripheral neuropathy is not listed as a chronic disease under 38 C.F.R. § 3.309(a) and thus, 38 C.F.R. § 3.303(b) does not assist the Veteran in this case.  See Walker.  

As set forth, the Veteran is already service-connected for several disabilities of the left upper extremity and the bilateral feet.  The claimed numbness of the shoulders, hands, and feet are shown to be separate conditions.   

The overall evidence, however, overwhelmingly shows that any current disability manifested by numbness and tingling in the shoulders, arms, and feet manifested years after service and is not otherwise related to service or due to or aggravated by service-connected disability.  Rather, the claimed disabilities are related to nonservice-connected diabetes.  

In considering the merits of the claim, the Board acknowledges the Veteran's lay contentions that the claimed disorders are related to service or service-connected disability.  Questions of competency notwithstanding, the Veteran's unsupported lay assertions simply do not outweigh the probative VA opinions of record.  As set forth, the probative opinions relate the claimed disorders to nonservice-connected diabetes.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  



ORDER

Service connection for a depressive disorder is granted.  

Service connection for a claimed disability manifested by numbness and tingling of the shoulders is denied.

Service connection for a claimed disability manifested by numbness and tingling of the hands is denied.

Service connection for a claimed disability numbness and tingling of the feet is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


